Citation Nr: 0729821	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for carotid artery 
stenosis, to include residuals of stroke. 

3.  Entitlement to service connection for a disability 
manifested by kidney problems. 

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for right bundle branch 
block.

6.  Entitlement to service connection for disability 
exhibited by brachial plexus stretch. 

7.  Entitlement to service connection for disability 
exhibited by nerve damage of the left arm and left hand. 

8.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1948 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned via videoconference from the RO in June 2007.  
The transcript is included in the record. The veteran 
submitted additional evidence at the time of the hearing, 
along with a waiver of initial consideration by the RO.  The 
veteran's motion for advancement on the docket was granted in 
August 2007. 

The issues of entitlement to service connection for 
disability exhibited by brachial plexus stretch and nerve 
damage of the left arm and hand, and entitlement to an 
initial disability rating in excess of 30 percent for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
carotid artery stenosis had its onset in service, within one 
year following separation from service, or is otherwise 
related to service.

2.  A preponderance of the evidence is against a finding that 
hypertension had its onset in service, within one year 
following separation from service, or is otherwise related to 
service.

3.  Resolving all doubt in the veteran's favor, he has 
recurrent kidney stones that had their onset in service. 

4.  At a June 2007 hearing, the veteran indicated that he 
wanted to withdraw his appeal seeking entitlement to service 
connection for rheumatoid arthritis and right bundle branch 
block, and the Board received such request prior to the 
promulgation of a decision.


CONCLUSIONS OF LAW

1.  Carotid artery stenosis was not incurred or aggravated in 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 
(2006).

2.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2006).
  
3.  Recurrent kidney stones were incurred in service. 38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issues of entitlement to 
service connection for rheumatoid arthritis and right bundle 
branch block have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimants 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in August 2002 and 
December 2004.  Collectively, these letters informed the 
veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private medical records, VA 
medical records, and statements and testimony from the 
veteran and his spouse in support of his claims.  The Board 
finds that VA has satisfied its duty to notify and to assist.  
All obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

To the extent the Board is denying or dismissing the 
veteran's claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, as the Board is granting the claim for service 
connection for recurrent kidney stones, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

II.  Service Connection

The veteran contends that his hypertension, carotid artery 
stenosis, and kidney problems are related to service.  

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a) (2006). Service connection will also be 
presumed for certain chronic diseases, including hypertension 
and cardiovascular disease, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  However, coronary artery disease and hypertension 
were not shown within one year following separation from 
service.  Thus, the presumption for service connection does 
not apply.  Id.

Hypertension and Carotid Artery Stenosis

In a private medical record dated in May 2007, the veteran's 
medical history includes coronary artery disease with 
coronary artery bypass surgery; aortic valve disease with 
aortic valve replacement; renal artery stenosis requiring 
stent to the right renal artery; hypertension; carotid artery 
stenosis and; peripheral vascular disease with 60-70 percent 
stenosis to the left superficial femoral artery.  

Service medical records are negative for findings or 
complaints of carotid artery stenosis and hypertension.  An 
October 1959 health record noted complaints of chest pain; 
however, this was shown to be upper respiratory illness and 
pneumonia.  Evaluations later in October 1959 and again in 
November 1959 indicated normal chest evaluation.  Report of 
medical examinations dated from 1958 to 1968, and the 
November 1968 separation examination all indicated normal 
evaluation of the heart, lungs, and chest.  Carotid artery 
stenosis or hypertension was not shown.  Electrocardiograph 
records in service were also normal, other than findings of 
incomplete right bundle branch block.  On examination in 
November 1968, blood pressure readings were 140/86, 132/88, 
and 140/88.  Report of medical history dated in November 1968 
also indicated no current complaints or history of chest pain 
or pressure, shortness of breath, dizziness or fainting 
spells, palpation or pounding heart, or high or low blood 
pressure   

The record shows that the veteran had a cardio vascular 
accident in 1989.  Treatment reports of record are first 
noted in the 1990s.  In an August 1990 private medical 
report, the veteran was found to have complete occlusion of 
the right internal carotid artery and 74 percent stenosis of 
the left internal carotid artery.  The veteran received a 
STA-MCA bypass in 1993.  Hypertension is first documented in 
1989.  Subsequent records show continued diagnoses and 
treatment for these problems.   

A VA examination was performed in December 2002.  Based upon 
a review of the record and examination of the veteran, the 
physician indicated that the carotid artery disease, 
cerebrovascular insufficiency with residual stroke, are in no 
way related to the veteran's prior in-service finding of 
right bundle branch block on electrocardiogram.  The 
physician also found no other relationship between these 
diseases and service.  

The Board finds the physician's opinions to be probative as 
they were based on a review of the record and examination of 
the veteran.  Further, his conclusions are supported by the 
normal clinical evaluations in the service medical records 
showing neither carotid artery disease nor hypertension in 
service. 

The Board acknowledges the veteran's claim that he had 
hypertension in service and within one year following 
separation from service, however, the clinical evidence still 
places the onset of the veteran's disease decades after 
service discharge.  A statement from Dr. Ramirez dated in 
August 2002 indicated that he treated the veteran for high 
blood pressure approximately seven or eights years prior.  
The first diagnosis of hypertension is dated in 1989, 
according to the record.  In the absence of demonstration of 
continuity of symptomatology, this is too remote 
from service to be reasonably related to service.  See 
38 C.F.R. § 3.303.  

The Board recognizes the veteran's statements and testimony 
that he had to sometimes go back two and three days, and lie 
down for thirty minutes, in order to pass his flight 
physical.  Regardless, the physical examinations show that 
his blood pressure was normal in service.  Abnormal readings 
were not shown in the service medical records. 
 
To the extent that the veteran and his spouse have claimed 
his carotid artery stenosis and hypertension are related to 
service, as laypersons, they have no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's carotid artery stenosis and hypertension 
were incurred in or are otherwise related to service.  The 
preponderance of evidence is against such claims.  Thus, the 
claims must be denied.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Kidney Problems

Service medical records show treatment for renal stones.  
Clinical records dated in July 1968 note findings of small 
occult blood with an impression of renal stone.  X-ray 
findings dated in July 1968 revealed nothing abnormal in the 
urinary tracts.  

Post-service medical records are negative for a current 
disability of kidney problems.  However, the veteran 
testified that the last kidney stone incident was probably in 
1994 or 1995.  (T. 7).  Though this has not been confirmed by 
any clinical testing, the veteran is competent to testify 
that the kidney stones have recurred.  A VA examination 
performed in December 2002 did not reveal any current kidney 
stones or kidney problems related to service.  VA clinical 
records and private clinical records also did not show a 
current disability involving kidney stones or kidney problems 
related to service.  While current symptoms are not exhibited 
and this would effect the evaluation assigned, the veteran 
has experienced a recurrence of kidney stones since his 
service discharge.  Resolving all doubt in his favor, service 
connection for recurrent kidney stones is granted.  


III.  Withdrawn Claims

The veteran perfected an appeal from a February 2003 rating 
decision that, in pertinent part, denied service connection 
for rheumatoid arthritis and right bundle branch block.  In a 
written statement dated in August 2004, the veteran indicated 
that he was withdrawing these issues.  An appeal may be 
withdrawn at a hearing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  The 
veteran's withdrawal at the June 2007 hearing is valid.  Once 
the veteran withdrew these issues, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review the issues of entitlement to service connection for 
rheumatoid arthritis and right bundle branch block on appeal; 
these issues are dismissed.  38 U.S.C.A. § 7105 (West 2002).


ORDER

Service connection for hypertension is denied.

Service connection for carotid artery stenosis, to include 
residuals of stroke. 


Service connection for recurrent kidney stones is granted. 

Service connection for rheumatoid arthritis and right bundle 
branch block are dismissed. 


REMAND

The Board finds that the issues of entitlement to service 
connection for disability exhibited by brachial plexus 
stretch, entitlement to service connection for disability 
exhibited by nerve damage of the left arm and hand, and 
entitlement to an initial disability rating in excess of 30 
percent for bilateral hearing loss require further 
development.  

For the brachial plexus stretch and nerve damage, left hand, 
the Board finds that a VA examination is warranted.  Service 
medical records show that the veteran complained of left 
shoulder weakness following a motorbike accident in August 
1958.  The veteran was hospitalized and treated for this 
injury.  An October 1958 narrative summary indicated that the 
veteran was diagnosed with brachial plexus injury, left, most 
marked in the auxiliary nerve.  Injury was partial and 
improved.   The veteran was grounded from flight duty, 
effective August 1958.  The veteran returned to flight duty 
in November 1958.  

At his hearing in June 2007, the veteran testified that he 
has had weakness in his left arm and hand since the incident 
in service.  The veteran was able to function and perform his 
duties in service, but continued to experience symptoms.  

Based on the treatment for an injury in service and the 
veteran's testimony of continued symptoms, the Board finds 
that an examination is necessary to determine the probable 
nature and etiology of the veteran's disability exhibited by 
brachial plexus stretch and nerve damage.  

The Board also finds that a VA examination is necessary to 
evaluate the current severity of the veteran's service- 
connected bilateral hearing loss.  According to the testimony 
of the veteran and his wife, the veteran's hearing has 
worsened since his last VA examination in December 2005.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule VA examinations 
and review of the record to determine the 
nature and etiology of any disability 
exhibited by brachial plexus stretch 
and/or nerve damage of the left arm and 
hand, and the current severity of his 
bilateral hearing loss.  The claims folder 
and this REMAND should be made available 
to the physicians for review in 
conjunction with the examinations.

With regard to any disability exhibited by 
brachial plexus stretch and nerve damage 
of the left arm and hand, the physician 
should evaluate the veteran and state the 
current nature of the veteran's 
neurological problems involving his upper 
left extremity, if any.  The physician 
should also review the claims folder; 
specifically the clinical findings noted 
in service, as tabbed.  For each 
neurological deficit found, the physician 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to the 
veteran's injury to his upper left 
extremity during active military service.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

With regard to the bilateral hearing loss, 
the physician should perform an 
audiological evaluation in order to 
determine the veteran's current level of 
hearing loss.  All indicated tests and 
studies should be undertaken.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  The SSOC 
should address the veteran's assertion of 
continuity of symptomatology (38 C.F.R. §§ 
3.303, 3.304 (2006) involving disability 
exhibited by brachial plexus stretch and 
disability exhibited by nerve damage of 
the left arm and hand.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


